70 So. 3d 743 (2011)
Robert Irvin HECKMAN, Appellant,
v.
STATE of Florida, Appellee.
No. 5D10-2162.
District Court of Appeal of Florida, Fifth District.
September 23, 2011.
Dane K. Chase, of O'Brien Bower, P.A., Tampa, for Appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, and Carmen F. Corrente, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
Robert Irvin Heckman appeals the trial court's order revoking his probation. We reverse.
*744 A violation of probation that triggers revocation must be willful and substantial, and must be supported by the greater weight of the evidence. Robinson v. State, 907 So. 2d 1284, 1286 (Fla. 2d DCA 2005). We conclude, in light of the circumstances, that the alleged violation was not substantial. Heckman promptly informed his probation officer of his actions with no objection. Although the probation officer's view of Heckman's actions is not determinative, it does support Heckman's contention that his violation was not willful or substantial. See Benedict v. State, 774 So. 2d 940 (Fla. 2d DCA 2001).
We, therefore, reverse the order revoking Heckman's probation, and remand this matter for further proceedings consistent with this opinion.
REVERSED and REMANDED.
ORFINGER, C.J., GRIFFIN and COHEN, JJ., concur.